Citation Nr: 1743383	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A March 2010 rating decision, issued during the pendency of the present appeal, granted an increased rating of 30 percent during the entire period on appeal.  A November 2011 rating decision granted an earlier effective date for PTSD effective September 1, 2008, the day following the Veteran's discharge from active duty.   

In October 2014, the Board granted an increased rating of 50 percent, but not higher, for PTSD for the entire period on appeal.  The Veteran appealed the Board's denial of a rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).

In December 2015, the Court granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA, finding that the Board did not provide adequate reasons and bases to support its denial of an initial rating in excess of 50 percent for PTSD. Therefore, the Court vacated the portion of the Board's decision denying entitlement to a rating in excess of 50 percent for the entire period on appeal, and remanded this matter to the Board.  The Court specifically directed that the remanded issue be limited to entitlement to an initial rating in excess of 50 percent for PTSD.

This appeal was previously remanded by the Board in March 2016, pursuant to the December 2015 JMR, and in April 2017 to obtain additional treatment records.  


FINDING OF FACT

The Veteran's PTSD symptoms have been manifested, at worst, by occupational and social impairment with deficiencies in most areas.




CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.

The duty to assist has also been satisfied.  The Veteran's available medical records and lay evidence were obtained, including on remand, and reviewed in connection with his claim.  VA attempted to obtain certain mental health treatment records identified by the Veteran but was informed by the provider that these records did not exist.  VA properly notified the Veteran of the unavailability of these records.  [Note: it appears that these records are associated with the claims file and that the lack of availability may have been confusion between different Fort Leonard Wood facilities].  The Veteran was afforded VA examinations in July 2008, February 2009, September 2013, and May 2016.  Taken together, the reports of those examinations reflect consideration of the entire record and relevant medical history, and describe the Veteran's PTSD in sufficient detail to allow for application of the relevant rating criteria.  He has not alleged any worsening since the most recent examination.  Thus, they are adequate for rating purposes.  All of the relevant development requested by the Board's remands was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional evidence to be collected.  

Therefore, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
 
Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran's PTSD is currently as rated as 50 percent disabling for the entire period on appeal. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). 

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in January 2014, the DSM-IV is applicable to this case, and GAF scores will be addressed where present.  

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Factual Background

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

In his July 2008 VA examination, the Veteran reported depression and grief associated with his wife's death several months prior.  He reported a great relationship with one adult daughter and an improving relationship with another adult daughter.  He was in contact with his sisters.  His socialization was limited to attending church.  The Veteran denied participating in recreational activities due to being a "workaholic."  He also reported daily problems with concentration, memory, tension, and nervousness.  He reported auditory and visual hallucinations, which the examiner characterized as "non-persistent."  He denied suicidal or homicidal ideation.  He reported episodes of violence.  He was able to maintain personal hygiene.  On examination, he was oriented to person and place, but stated the time as an hour later than it was.  The examiner found that the Veteran was able to manage his financial affairs.  His primary diagnosis was bereavement.  His GAF score was 55.  The examiner stated that the Veteran was not totally occupationally and socially impaired, but that his depression and anxiety including lack of motivation, low energy, poor sleep, impaired concentration and memory caused reduced reliability and productivity.  The examiner characterized the Veteran's depression and associated symptoms as severe.

In his February 2009 VA examination, he discussed his grief after his wife's death.  He reported barely seeing his daughter.  He reported having one friend whom he saw about twice a week.  He lived alone.  He went to church three times a month.  He was looking for a job.  On examination, his thought process was notable for perseveration and preoccupation with one or two topics.  He was oriented to person, place, and time.  He denied hallucinations and suicidal or homicidal ideation.  He was able to maintain personal hygiene but had some difficulty completing household chores.  His GAF scores were 41 overall and 45 secondary to PTSD only.  The examiner based these scores on his assessment that the Veteran demonstrated serious impairment in social function evidenced by avoiding others, depression, anxiety, and his strained relationship with his daughter.  The examiner also noted deficiencies in the Veteran's judgment including feeling overly responsible for events that occurred during his service and avoiding contact with former colleagues due to guilt.  The examiner concluded that the Veteran was not totally occupationally or socially impaired, despite these serious symptoms.   

In his September 2009 notice of disagreement (NOD), the Veteran disagreed with the assigned 10 percent rating and reported worsening sleep due to nightmares and increased anxiety with social interactions.  

In a February 2011 VA treatment record, the Veteran reported that his depression and anxiety were better controlled than previously.  He continued to have nightmares.  He was working part-time, volunteering, and exercising.  He denied suicidal or homicidal ideation.  He also denied hallucinations or delusions.   The examiner characterized his insight and judgment as fair.  His GAF score was 50.  

In an October 2011 VA treatment record, the Veteran reported a concern that his job could be eliminated.  He also denied hallucinations or delusions.   The examiner characterized his insight and judgment as fair.  His GAF score was 50.  

In his September 2013 VA examination, the Veteran reported anxiety and impaired sleep, associated with the approaching end of his four year term of employment as a maintenance coordinator.  The death of his wife in 2008 remained a significant source of stress.  Additional stressors included his daughter moving out of town and his breakup with a romantic partner several months prior.  He attributed the break up to his "anger and self-absorption."  He stated he was very close to his sisters and sends financial support to his ailing mother.  His activities included watching movies and television and reading.  He described a continuing friendship with a mentor from the military.  He reported conflict with his bosses about whether they would request that his term-limited position be made permanent.  He described these interactions as weekly verbal outbursts.  He expressed frustration about the potential of having to start all over again after his job ended, despite receiving all excellent performance ratings.  He called in sick about twice a month, in order to use sick days before they were lost.  He had completed a master's degree in human resources in 2013.  Other symptoms reported by the Veteran included flashbacks, avoidance, nightmares, feelings of detachment and estrangement, depressed mood, social anxiety, and mild memory loss.  He was able to manage his financial affairs.  

On examination, the Veteran scored 14 points below the median for his age and educational level on a mini mental status examination.  The examiner concluded that the Veteran's score was not an accurate reflection of his functioning due to the inconsistent between him not following basic directions such as to close both eyes or knowing the season when he was able to complete a master's degree in human resources.  Overall, the examiner concluded that the Veteran's symptoms did not interfere with social or occupational functioning.   

In an April 2014, neuropsychological evaluation, the Veteran reported memory problems such as remembering the names of nieces and nephews; however, he was able to name most of his extended family.  He also reported misplacing common items such as keys and glasses.  He was able to drive without problems and was independent in his activities of daily living.  Orientation to familiar areas was intact.  On examination, he was alert and oriented, and his thought flow was mostly organized and goal directed.   

In a December 2014 VA treatment record, the Veteran reported interviewing for jobs.  He also reported renovating motorcycles as a hobby.  He denied suicidal ideation.  

In a January 2015 VA treatment record, he reported visiting his daughter for a holiday.  He had lost his job in April but was keeping himself busy with projects at home.  His GAF was 50.    

In a September 2015 VA treatment record, the Veteran described increased stress at work due to additional duties.  He reported engaging with family and friends on his terms.  On examination, he was alert and oriented with fair judgment and insight.  He denied suicidal or homicidal ideation and delusions or hallucinations.  

In an April 2016 VA treatment record, he reported that his depression was affecting his motivation and ability to perform at work.  He said he did not have friends at work or otherwise.  On examination, his thoughts were goal directed.  He was alert and oriented.  He denied suicidal or homicidal ideation.   

In his May 2016  VA examination, the Veteran reported that some people were coming back into his life, and that he was receiving and providing support from a friend who had also lost his wife.  He described a recent break up which he attributed to his irritability and ruminating over dead soldiers.  

He reported working as a facility operations manager since spring 2014.  He was able to perform all required job duties and overall was quite happy with his work, although he was not used to having a lower level position than he did when he was in the military.  He reported becoming "snappy" with his bosses when they do not provide clear guidance.  He stated that it hurt when his prior term-limited employment was not converted to a permanent position.  He attributed this in part to his moodiness and snappiness, and also to sleepiness from medication.  The examiner described the Veteran's functional impairment as mild and concluded that he would be fully capable of sustaining gainful employment

The Veteran described his moods as half and half between bad and good moods.  He reported rumination regarding a soldier under his command that had died in combat, stating that he "sees dead soldiers."  The examiner noted that both the Veteran's feeling of low self-worth and his inability to achieve closure regarding the dead soldier caused his symptoms of depression.  The Veteran also reported hypervigilance and agitation when in public or around others.  Overall, the examiner characterized the Veteran's mood symptoms as mild to moderate.  The examiner also noted that the Veteran presented as lucid with no evident impairment in thinking, although he characterized his speech as intermittently illogical, obscure, or irrelevant.    

In a June 2016 VA treatment note, he reported depression, anxiety, and impaired sleep.  He denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  

In a September 2016 VA treatment report, the Veteran reported increased nightmares.   He was stressed due to the unanticipated expense of a real estate transaction.  On examination, he was alert and oriented.  His speech was clear and congruent.  He denied hallucinations, delusions, suicidal ideation, intent to harm himself, and homicidal ideation.   

In a December 2016 VA treatment report, the Veteran reported a planned visit to his daughter.  He reported impaired sleep and nightmares twice a month.  He endorsed continued depression, anxiety, and guilt.  He was working and exercising.  On examination, his thoughts were goal directed.  He was alert and oriented.  He denied suicidal or homicidal ideation.   He denied hallucinations or delusions.  The clinician characterized his judgment and insight as fair.   

Analysis 
 
After a careful review of the record, the Board finds that the evidence supports an initial increased rating of 70 percent for the Veteran's PTSD.  Overall, his PTSD symptoms of depression, anxiety, irritability have caused occupational and social impairment with deficiencies in work, family relations, judgment, and mood.  This evidenced by his irritability at work and related impaired judgment regarding whether his term limited job would be made permanent.  It is also evident in his serious symptoms of depression and irritability which have impacted his family relations and social interactions including his relationship with his daughter and with his former partner.  

A rating of 100 percent, the next level at which the Veteran could receive benefits, requires a showing of total occupational and social impairment.  After thoroughly reviewing the evidence, as summarized above, the Board finds that a 100 percent rating for PTSD is not warranted because there is simply not evidence suggesting the Veteran has been totally occupationally and socially impaired due to his PTSD.  Rather, the overwhelming majority of the evidence indicates that he consistently denied symptoms of a severity comparable to those listed as representing examples of the 100 percent disability rating.  For example, he consistently denied suicidal or homicidal ideation or difficulty maintaining personal hygiene.  He lives independently and manages his own finances.  The record also shows that the Veteran has never been hospitalized for psychiatric symptoms, and that he held a full-time job for four years.  

The record does include one report of hallucinations, but these were characterized as non-persistent, and the Veteran otherwise denied hallucinations.  In addition, he displayed disordered orientation during his September 2013 examination, but this result was felt by both the September 2013 and May 2016 examiner to be not reflective of his overall level of functioning as shown by his contemporaneous completion of a master's degree and full time employment.  Moreover, this finding was not replicated on other examinations.  Rather, the Veteran was able to describe his prior and current work in detail.  He displayed some memory loss, which he referred to as forgetfulness and was characterized by the September 2013 examiner as mild.  

The record does reflect significant social impairment due to the Veteran's PTSD symptoms.  The evidence establishes that his PTSD symptoms including angry outbursts, depression, and anxiety have severely strained familial and social relationships.  The evidence also reflects that that he has maintained some friendships, has a close relationship with his sisters, attends church, and spends time watching television reading, exercising, and repairing motorcycles.   

The record also evidences the serious impact the Veteran's PTSD has had on occupational functioning.  The Veteran reported repetitive angry outbursts with his supervisors that may have contributed to his term position not being considered for conversion to permanent.  However, the evidence also shows that he was able to maintain full time employment and complete a graduate degree.  

The Veteran's GAF scores of record also do not support a 100 percent rating.  The February 2009 VA examiner listed a GAF of 41 (indicating serious symptoms or impairment in social, occupational, or school functioning).  The examiner was particularly concerned by his serious social impairment including symptoms of depression, anxiety, avoidance, and strained relationships.  She also noted impairments in his judgment described as avoiding people from his past due to undue feelings of guilt.  However, the examiner also reported that the Veteran denied suicidal ideation, homicidal ideation, or hallucinations.  The examiner also noted that the Veteran maintained hygiene, had a friend whom he saw regularly, and attended religious services.  Based on the entirety of this record, the examiner's assessment of the Veteran most closely approximates the 70 percent disability rating, because there is evidence of serious, but not total impairment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  

In summary, the Board finds that the Veteran's social and occupational impairment affects his ability to function appropriately and effectively, and thus, meets the criteria for a 70 percent rating.  Regarding entitlement to rating in excess of 70 percent (a 100 percent rating), there is not any lay or medical evidence suggesting total social and occupational impairment.  Thus, while he is significantly and seriously impaired by his psychiatric symptoms, the preponderance of the evidence is against finding that his impairment arises to the kind of gross impairment contemplated by a 100 percent rating.  Consequently, an increased rating of 70 percent, but no higher, is warranted.  

Extraschedular Considerations 

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's PTSD contemplate the findings and associated functional impairment such as depression, anxiety, irritability, and inability to establish and maintain effective relationships, and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).

The Board has also considered whether the matter of entitlement to a total disability evaluation based on individual unemployability (TDIU) rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The evidence shows that the Veteran was able to maintain full time employment with excellent performance reviews for four years.  It also shows that he was able to complete a master's degree.  The Veteran did express concern that his term position was not transitioned to permanent, possibly as a result of his PTSD symptoms.  However, there is no suggestion (either from the Veteran or in other evidence) that he was unemployable as a result of his PTSD; rather, the evidence shows that he was able to perform a demanding job at a more than satisfactory level and complete a graduate degree.  Therefore, the Board finds that the matter of a TDIU rating has not been reasonably raised by the record as contemplated in Rice.


ORDER

Entitlement to an initial increased rating of 70 percent, but no higher, for PTSD is granted, subject to the monetary limits on financial awards. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


